Title: From Thomas Jefferson to James Oldham, 24 December 1804
From: Jefferson, Thomas
To: Oldham, James


                  
                     Sir 
                     
                     Washington Dec. 24. 04.
                  
                  In answer to your’s of the 17th. desiring me to procure a Palladio for you either here or at Philadelphia, there never was a Palladio here even in private hands till I brought one: and I scarcely expect it is to be had in Philadelphia; but I will try both there and at Baltimore. The late mr Ryland Randolph of Turkey island had one, which is probably in the hands of whoever has his books, and as probably out of use. mr David Randolph could probably give you information respecting it, & whether it can be bought. the chance of getting one in America is slender. in the mean time, as you may be distressed for present use, I send you my portable edition, which I value because it is portable. you will return it at your own convenience. it contains only the 1st. book on the orders, which is the essential part. The remaining books contain only plans of great buildings, temples &c. Accept my salutations.
                  
                     Th: Jefferson 
                     
                  
               